Exhibit 10.1

 

 

 

AMENDMENT NO. 1 TO

FINANCIAL ADVISORY AGREEMENT

 

 

This amendment (“Amendment”) is made as of February 14, 2008 by and between
STANFORD GROUP COMPANY (“Stanford Group”) and SENESCO TECHNOLOGIES, INC. (the
“Company”).  Capitalized terms used without definition herein shall have the
meaning ascribed to such terms in the Financial Advisory Agreement (as defined
below).

 

WHEREAS, Stanford Group and the Company are parties to that certain Financial
Advisory Agreement, dated as of October 11, 2006 (the “Financial Advisory
Agreement”);  and

 

WHEREAS, the parties hereto desire to amend the Financial Advisory Agreement as
provided herein; and

 

NOW, THEREFORE, in consideration of the premises and the mutual convenants and
agreements hereinafter contained, the parties to this Amendment hereby agree as
follows:

 

1.               Except as set forth herein, the terms and provisions of the
Financial Advisory Agreement shall continue unmodified and in full force and
effect.

 

2.               The introductory paragraph shall be deleted and replaced with
the following:

 

This letter agreement (the “Agreement”) is to confirm our understanding that
Stanford Group Company (“Stanford Group”) is engaged by Senesco
Technologies, Inc., its successors, subsidiaries and affiliates (collectively,
the “Company”) on a non-exclusive basis with respect to financial advisory,
corporate finance, strategic financing and strategic alliance matters.  Unless
renewed by the parties, the term of this Agreement shall expire on June 30,
2012. This Agreement may be terminated (i) by either party, without cause, upon
sixty (60) days’ written notice of termination to the other party; or (ii) by
either party, if the other party breaches any of its obligations under this
Agreement and fails to remedy such breach within ten (10) days after written
notice of such breach is provided to the other party. Upon the execution of this
letter by the Company, Stanford Group shall devote a commercially reasonable
amount of business, time and attention to matters on which the Company shall
request its services.

 

3.               Section A shall be deleted and replaced in its entirety by the
following:

 


FINANCIAL ADVISORY SERVICES

 

During the term of this agreement, Stanford Group shall provide the Company with
such regular and customary financial advisory services as are reasonably
requested by the Company, provided that Stanford Group shall not be required to
undertake duties not reasonably within the scope of the financial advisory
services in which it is generally engaged. In performance of its duties,
Stanford Group shall provide the Company with the benefit of its judgment. It is
understood and acknowledged by the parties that the value of Stanford Group’s
advice is not measurable in a quantitative manner and Stanford Group shall use
its best efforts to render advice, upon the request of the Company, in good
faith, as shall be determined by Stanford Group, Stanford Group shall use its
best efforts to:

 


(A)           ASSIST THE COMPANY IN IDENTIFYING ITS FINANCING NEEDS; HELP
FORMULATE A FINANCING STRUCTURE WITH RESPECT TO WHAT IS USUAL AND STANDARD
PRACTICE IN FINANCINGS FOR ORGANIZATIONS IN SIMILAR CIRCUMSTANCES;


 

 

--------------------------------------------------------------------------------


 


(B)           INTRODUCE THE COMPANY TO APPROPRIATE INSTITUTIONAL AND/OR RETAIL
INVESTORS FOR PRESENTATIONS (PROVIDED THAT IN THE EVENT THAT AN INTRODUCTION,
FOR SUCH PURPOSE, DIRECTLY RESULTS IN THE CONSUMMATION OF ANY FINANCING OR
STRATEGIC TRANSACTIONS, THE COMPANY SHALL COMPENSATE STANFORD GROUP ON TERMS
CONSISTENT WITH PREVAILING MARKET TERMS FOR SUCH TRANSACTIONS);


 


(C)           INTRODUCE THE COMPANY TO SUCH OTHER CORPORATIONS, RESEARCH
INSTITUTIONS OR INDIVIDUALS THAT MAY BE BENEFICIAL IN ADVANCING THE COMPANY’S
RESEARCH OR BUSINESS GOALS;


 

(d)           provide the Company with any non-confidential industry related
information that the Stanford group may have access to; and

 

(e)           introduce the Company to industry analysts; and

 

(f)            introduce the Company to individuals with access to industry
conferences.

 

The Company acknowledges that Stanford Group and its affiliates are in the
business of providing financial advisory services (of all types contemplated by
this agreement) to others. Nothing herein contained shall be construed to limit
or restrict Stanford Group or its affiliates in conducting such business with
respect to others or in rendering such advice to others.

 

The Company recognizes and confirms that Stanford Group, in acting pursuant to
this engagement will be using information in reports and other information
provided by others, including, without limitation, information provided by, or
on behalf of the Company, and that Stanford Group does not assume responsibility
for, and may rely on, without independent verification of, the accuracy and
completeness of any such reports and information. The Company hereby warrants
that any information relating to the Company that is furnished to Stanford Group
by the Company will be fair, accurate and complete and will not contain any
material omissions or misstatements of fact. The Company agrees that any
information or advice rendered by Stanford Group or its representatives in
connection with this engagement is for the confidential use of the Company’s
Board of Directors only in its evaluation of the matters for which Stanford
Group has been engaged and, except as otherwise required by law, the Company
will not, and will not permit any third party, to disclose or otherwise refer to
such advice or information in any manner without the prior written consent of
Stanford Group.

 

4.               Sections C.1.(a), C.1.(b) and C.1.(c) shall be deleted and
replaced in their entirety by the following:

 

“(a) warrants issued by the Company to Stanford and the Stanford Employees at an
exercise price of $3.25 shall be amended to an exercise price of $1.01;

 

 (b) warrants issued by the Company to Stanford and the Stanford Employees at an
exercise price of $2.00 shall be amended to an exercise price of $1.01; and

 

 (c) the term of all warrants issued by the Company to Stanford and the Stanford
Employees shall be extended to June 30, 2012.”

 

5.               The Company hereby represents and warrants that a registration
statement registering under the Securities Act of 1933 (as amended) (the
“Securities Act”) all shares of common stock issuable pursuant to all of the
warrants discussed in Section C of the Financial Advisory Agreement has

 

2

--------------------------------------------------------------------------------


 

been filed with the Securities and Exchange Commission, has been declared
effective and remains effective as of the date hereof.

 

6.               All warrants discussed in Section C of the Financial Advisory
Agreement shall hereby be amended to include the following provision:

 

“If at the time of exercise, the Warrant Shares are not subject to an effective
registration statement under the Securities Act, the Registered Holder may, at
its option, elect to exercise this Warrant by delivering the purchase form and,
in lieu of making payment of the Purchase Price payable in respect of the number
of Warrant Shares purchased upon such exercise in cash or wire transfer, elect
instead to receive upon such exercise the “Net Number” of shares of Common Stock
determined according to the following formula:

 

Net Number =

(A x B) — (A x C)

 

 

B

 

 

 

 

 

For purposes of the foregoing formula:

 

A = the total number of Warrant Shares with respect to which this Warrant is
then being exercised.

 

B = the Closing Bid Price of the Common Stock on the date of exercise of the
Warrant.

 

C = the Warrant Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 

For purposes of this provision, the following definitions shall apply:

 

“Closing Bid Price” means the closing bid price of Common Stock as quoted on the
Primary Market (as reported by Bloomberg Financial Markets through its “Volume
at Price” function).

 

“Primary Market” means on any of (a) the American Stock Exchange, (b) New York
Stock Exchange, (c) the Nasdaq Global Select Market, (d) the Nasdaq Global
Market, (e) the Nasdaq Capital Market, or (e) the NASD Over-the-Counter Bulletin
Board.”

 

7.               If a provision contained in this Amendment is held to be
invalid or unenforceable, this Amendment shall continue in full force and effect
and shall be construed as if the invalid or unenforceable provision was omitted.

 

8.               This Amendment shall be governed by, and shall be construed,
interpreted and enforced in accordance with, the laws (excluding choice of law
rules) of the State of New Jersey.

 

9.               This Amendment may be executed in counterparts, all of which
together constitute one Amendment binding on all of the parties hereto.

 

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

SENESCO TECHNOLOGIES, INC.

 

 

By:

/s/ Bruce C. Galton

 

 

Name:

Bruce C. Galton

Title:

President and Chief Executive Officer

 

 

 

 

 

STANFORD GROUP COMPANY

 

By:

/s/ William R. Fusselmann

 

 

Name:

William R. Fusselmann

Title:

Managing Director

 

 

 

 

 

STANFORD VENTURE CAPITAL HOLDINGS, INC.

 

 

By:

/s/ Daniel T. Bogar

 

 

Name:

Daniel T. Bogar

Title:

Managing Director

 

 

 

 

 

STANFORD INTERNATIONAL BANK, LTD.

 

 

By:

/s/ James M. Davis

 

 

Name:

James M. Davis

Title:

Chief Financial Officer

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

STANFORD EMPLOYEES:

 

 

 

/s/ Ronald Stein

Ronald Stein

 

 

 

/s/ Daniel Bogar

Daniel Bogar

 

 

 

/s/ Osvaldo Pi

Osvaldo Pi

 

 

 

/s/ William Fusselmann

William Fusselmann

 

 

 

5

--------------------------------------------------------------------------------